         

Exhibit 10.1
Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
FOURTH AMENDMENT AGREEMENT
     This Amendment Agreement is made effective May 5, 2010 (the “Effective
Date”) by and among Albert Einstein College of Medicine of Yeshiva University, a
Division of Yeshiva University, a corporation organized and existing under the
laws of the State of New York, having an office and place of business at 1300
Morris Park Avenue, Bronx, New York 10461 (“AECOM”), Industrial Research Ltd., a
company organized and existing under the laws of New Zealand, having an office
and place of business at Gracefield Research Centre, Gracefield Road, P.O. Box
31-310, Lower Hutt, New Zealand (“Industrial”) (AECOM and Industrial are
collectively referred to herein as “Licensors”), and BioCryst Pharmaceuticals,
Inc., a corporation organized and existing under the laws of the State of
Delaware having an office and place of business at 2190 Parkway Lake Drive,
Birmingham, Alabama 35244 (“Licensee”).
Statement
     Licensors and Licensee are parties to a License Agreement dated June 27,
2000, as amended by a First Amendment Agreement effective July 26, 2002, a
Second Amendment Agreement effective April 15, 2005 and a Third Amendment
Agreement effective December 11, 2009 (collectively “the License Agreement”),
and now wish to further amend the License Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained in the
License Agreement and in this Fourth Amendment Agreement and other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

  1.   The first sentence of paragraph 1.05 of the License Agreement is hereby
amended to delete the word “royalties”.

  2.   The last sentence of paragraph 1.05 of the License Agreement is hereby
amended to read in its entirety as follows:

Notwithstanding the foregoing, Net Proceeds does not include (i) Contract
Research or (ii) consideration, in any form, received by Licensee or its
Affiliates as a result of the commercial sale or other similar disposition of
Licensed Products by a Sublicensee (clause (ii) is hereinafter referred to as
“Sublicensee Royalties”).

  3.   Paragraph 6.02 of the License Agreement is hereby amended to read in its
entirety as follows:

  6.02   (a) Licensee shall pay to Licensors *** percent (***%) of Net Proceeds;
provided, however, that Licensee shall pay to Licensors *** percent (***%) of
Net Proceeds received by Licensee under the License and Development Agreement
dated as of February 1, 2006 by and between Licensee and Mundipharma
International Corporation Limited (as assignee of Mundipharma International
Holdings Limited).

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

  (b)   Licensee shall pay to Licensors *** percent (***%) of Sublicensee
Royalties.

  (c)   Any payments due to be paid by Licensee to Licensors under paragraph
6.02(a) may be made either in cash or, at the sole option of Licensee, in
Qualified Licensee Shares or a combination of cash and Qualified Licensee
Shares. Any such Qualified Licensee Shares shall be subject to the terms of
Sections 6 and 8 hereof. Any Qualified Licensee Shares issued under paragraph
6.02(a) shall be valued based on the Volume Weighted Average Price of such
shares determined as of the date payment is due under paragraph 7.02 of the
License Agreement. Notwithstanding the foregoing, unless otherwise agreed to by
the parties, Licensee shall not be permitted to issue Qualified Licensee Shares
(i) to the extent that the number of Qualified Licensee Shares to be issued
would exceed six (6) times the average daily trading volume of Licensee’s common
stock for the twenty (20) consecutive trading days ending on the trading day
immediately before the date such Qualified Licensee Shares are to be issued or
(ii) if Licensee does not meet the eligibility requirements for continued
listing on the applicable Trading Market (as defined below).

  4.   As soon as reasonably practicable following the Effective Date, but in no
event later than five (5) days thereafter, Licensee shall issue to Licensors a
number of Qualified Licensee Shares (the “Securities”) with a total value of Six
Million Dollars ($6,000,000), half of which shall be issued to each of the
Licensors through separate brokerage accounts at Morgan Stanley to be
established on behalf of and in the name of each of the Licensors at Licensee’s
expense. Any Qualified Licensee Shares issued under this Section 4 shall be
valued based on their Volume Weighted Average Price as of the Effective Date.

  5.   For the avoidance of doubt, Licensee shall pay the Licensors in cash, and
not in shares of its common stock, pursuant to paragraph 6.02(a) of the License
Agreement, as amended hereby, and Section 4 hereof, to the extent such shares do
not constitute Qualified Licensee Shares.

  6.   Each Licensor hereby agrees (with respect to itself only, and not the
other Licensor) that, without the prior written consent of Licensee, it will
not, during any trading day, (a) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, lend, or otherwise transfer or dispose
of, directly or indirectly, or (b) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of more than an amount of the Securities equal to fifteen percent
(15%) of the average daily trading volume of Licensee’s common stock for the
previous ten (10) trading days, whether any such transaction described in

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

      clause (a) or (b) above is to be settled by delivery of such Securities,
in cash or otherwise. Licensee agrees that a Licensor may engage in a
transaction in excess of that permitted by the foregoing sentence up to the
cumulative amount permitted to be sold by the Licensors collectively on a
specific trading day in the event that the other Licensor has not engaged and
has represented to Licensee that it will not engage in a transaction with
respect to the Securities on that same trading day.

  7.   Each Licensor represents that it is not relying upon any representations,
warranties or prior or contemporaneous disclosures by Licensee, express or
implied, except as otherwise expressly provided herein and in any instruments of
transfer for any shares of the Licensee’s common stock issued hereunder, and,
except as may be expressly provided in the License Agreement, Licensors
specifically do not request, desire or require Licensee to make any other
representations, warranties or disclosures, or to update or supplement any prior
disclosures whatsoever with respect to any Qualified Licensee Shares or
Licensee, Licensee’s operations, financial position or performance, future plans
or business or any other matter. Each Licensor is freely making the decision to
renegotiate the original terms of the License Agreement and to accept modified
payment terms, as described in paragraph 6.02 of the License Agreement, in
exchange for the Securities for its own reasons and based upon its own analysis
and is fully satisfied with these terms.

  8.   Licensee hereby agrees to pay reasonable and customary brokerage
commissions incurred by each of the Licensors in connection with subsequent
sales or other dispositions of any shares of its common stock issued to the
Licensors hereunder; provided however, that Licensee shall have no obligation to
pay for the portion of any brokerage commissions in excess of 1.5% of the sale
price of such shares sold in any transaction other than a direct market sale by
Licensor.

  9.   As used herein, the following Capitalized terms shall have the following
meanings:

  (a)   “Qualified Licensee Shares” shall mean shares of Licensee’s common stock
that are (i) issued pursuant to an effective registration statement under the
Securities Act of 1933, as amended, and (ii) listed or quoted for trading on the
NASDAQ Global Market, the NASDAQ Global Select Market or the New York Stock
Exchange (each, a “Trading Market”).

  (b)   “Volume Weighted Average Price” means, for the applicable date, the
price determined by the average of the daily volume weighted average price of
the common stock of Licensee for the twenty (20) consecutive trading days ending
on the trading day immediately before the applicable date on the applicable
Trading Market as reported by Bloomberg L.P., based on a trading day from 9:30
a.m. to 4:02 p.m. (New York City time).

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

  10.   The applicable provisions of this Fourth Amendment Agreement shall be
deemed to be incorporated into the License Agreement in full and to be an
integral part thereof as though fully set forth therein. With the exception of
the above amendments, all other provisions of the License Agreement shall remain
in full force and effect.

  11.   This Fourth Amendment Agreement may be executed in counterparts, all of
which together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.
     IN WITNESS WHEREOF, the parties hereto have entered into and executed this
Fourth Amendment Agreement as of the date first above written.

                      ALBERT EINSTEIN COLLEGE       BIOCRYST     OF MEDICINE OF
YESHIVA       PHARMACEUTICALS, INC.     UNIVERSITY                
 
                   
By:
  /s/ John L. Harb
 
      By:   /s/ Alane Barnes
 
   
 
  Name: John L. Harb           Name: Alane Barnes    
 
  Title: Assistant Dean
          Scientific Operations           Title: General Counsel    
 
                    INDUSTRIAL RESEARCH LTD.                
 
                   
By:
  /s/ Shaun Coffey
 
               
 
  Name: Shaun Coffey                
 
  Title: Chief Executive Officer                

 